Citation Nr: 0113722	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  99-24 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York




THE ISSUE

Entitlement to service connection for a claimed 
gastrointestinal disorder.  




REPRESENTATION

Appellant represented by:	The American Legion










WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1972 to February 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held in Washington, D.C. on April 4, 2001 by 
the undersigned Member of the Board.  



REMAND

Historically, the RO reopened the veteran's claim of service 
connection for a stomach disorder in an October 1998 rating 
decision, noting that the veteran had submitted additional 
service medical records with respect to a gastrointestinal 
disorder.  

A careful review of the veteran's claims folder shows that he 
developed a gastrointestinal obstruction in June 1973 during 
service subsequent to an appendectomy.  A September 1973 
record shows that he was assessed with functional stomach 
pains.  

An April 1975 record shows a three day history of stomach 
pain, and an October 1977 record reflects that gastritis and 
constipation were assessed.  

An April 1994 VA gastroenterology consultation shows that the 
veteran was assessed with abdominal pain, etiology unclear at 
present.  The examiner stated that peptic ulcer disease, 
gallbladder disease, liver abnormalities and pancreatic 
abnormalities were all considerations, as were postoperative 
adhesions from the veteran's appendectomy.  

A May 1995 VA GI consultation shows that the veteran was 
again assessed with abdominal pain, and that the examiner 
commented that he doubted seriously that this was completely 
a function of his gastritis and that consideration also 
included the possibility of chronic liver or gallbladder 
disease.  

An addendum to that report also shows that the veteran's 
abdominal pain was less likely to be a function of acute 
pancreatitis with his normal studies in the past.  However, 
consideration for chronic pancreatitis certainly could be 
made in this patient with chronic abdominal pain, but without 
diarrhea, pancreatic calcifications or diabetes, this was 
also less likely.  Subsequent records show that the veteran 
was diagnosed with insulin dependent diabetes mellitus and 
hepatitis C.  

The veteran testified at his April 4, 2001 hearing that he 
had received treatment for his symptoms of stomach pains at 
various VA and private medical facilities.  However, it does 
not appear that all the referenced private treatment records 
are associated with his claims file.  

Although the veteran has been assessed with stomach pains 
since service, the record shows that the etiology of his 
stomach problems is unresolved.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted).  

The Board notes that the May 1999 VA examination report 
showed that gastritis was assessed; however, the May 1995 GI 
consultation showed that it was doubtful that his stomach 
pains were completely a function of his gastritis.  

Thus, the Board finds that a gastrointestinal examination and 
opinion as to any relationship between a the claimed 
gastrointestinal disorder is indicated in this case, after 
receipt of the records noted hereinabove.  

There also has been a significant change in the law during 
the pendency of this appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for the claimed gastrointestinal disorder 
since service.  After securing the 
necessary release, the RO should obtain 
any records not already associated with 
the claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed 
gastrointestinal disorder.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review before the examination.  All 
indicated tests and studies should be 
performed at this time.  The examiner 
should elicit from the veteran and record 
a full medical history.  Based on his/her 
review of the case, he VA examiner should 
next provide an opinion as to the 
likelihood that the veteran has current 
gastrointestinal disability due to 
disease or injury that was incurred in or 
aggravated by service.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


